Citation Nr: 1631334	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training from August 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In January 2014, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for further development.  The case has since been returned to the Board for appellate review.  

In November 2013, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In an April 2016 letter, the Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C.A. § 7102 (West 2015); 38 C.F.R. § 20.707 (2015).  However, in June 2016, the Veteran responded that he did not wish to appear for an additional Board hearing. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the November 2013 Board hearing transcript and a March 2012 Social Security Administration (SSA) statement.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The Board notes that additional VA medical records have been associated with the VBMS file since the August 2015 supplemental statement of the case (SSOC). However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board directed the AOJ to obtain any outstanding VA medical records from the Boston VA Health Care System (HCS), to include records dated from 1990 to 2003.  The AOJ subsequently obtained medical records from the Boston VA HCS; however, the Board notes that there are no records dated from March 1990 to 2003 associated with the claims file.  Moreover, there is no indication that the AOJ provided the Veteran proper notice regarding the absence of such records.  Therefore, a remand is required.  38 C.F.R. § 3.159(e); Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran also reported that he received treatment from the Bedford VA Medical Center (VAMC).  See February 2012 claim; March 2012 correspondence; April 2015 authorization.  In June 2015, the Veteran indicated that he was unable to obtain records from the Bedford VAMC because they were sent to archives.  However, there is no indication that the AOJ made efforts to obtain the archived medical records. 

In addition, the record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  See March 2012 SSA statement.  It is unclear whether these records may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board acknowledges that the June 2015 VA examiner provided a positive nexus opinion regarding the Veteran's PTSD.  However, the Veteran's claimed in-service stressors have still not been verified or corroborated.  In August 2015, the AOJ issued a formal finding of lack of information to verify stressors.  Specifically, the AOJ indicated that the date range provided by the Veteran was too broad to submit a request to the Joint Service Records Research Center (JSRRC).  The Board notes that the Veteran reported that the accident occurred in the summer of 1973.  Additionally, the Veteran's service personnel records reflect that he served from August 1973 to December 1973, which narrows the time frame considerably.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to verify the Veteran's reported stressors.  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Boston HCS dated from March 1990 to 2003; the Benton VAMC and its archives; and any other records dated from January 2016 to the present.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors during his period of active duty for training from August 1973 to December 1973 (a motor vehicle accident and witnessing an injury of another service member), to include contacting the National Archives and Records Administration (NARA) or any other appropriate entity.  The AOJ should specifically document the attempts that were made to corroborate the claimed stressors.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the last supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




